Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to the application filed on June 30, 2021. Claims 1-20 are pending. Claims 1-20 represent IDENTIFYING DECISIONS AND RENDERING DECISION RECORDS IN A GROUP-BASED COMMUNICATION INTERFACE.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17/363820
11,082,811
1. An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: parse one or more of a plurality of group-based communication messages to identify one or more decisions, wherein the plurality of group-based communication messages is associated with a group-based communication feed and is associated with a group identifier; store a record of the one or more decisions; and transmit, for display by each of the client devices, a first summary interface to each of the client devices associated with the group-based communication feed, wherein the first summary interface includes the one or more decisions associated with the record.
1. An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: parse one or more of a plurality of group-based communication messages to identify one or more decisions, wherein the plurality of group-based communication messages is associated with a group-based communication feed and is associated with a group identifier; based on the one or more decisions, generate and transmit a request for confirming the one or more decisions to one or more client devices associated with the select group-based communication feed, receive a response from the one or more client devices, wherein the response comprises an approval of the request; store a record of the one or more decisions; and transmit, for display by each of the client devices, a first summary interface to each of the client devices associated with the group-based communication feed, wherein the first summary interface includes the one or more decisions associated with the record.



2.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No(s). 11,082,811, issued to Locascio. Although the conflicting set of claims are not identical, they are not patentably distinct from each other because a comparison between the set of claims shows that the instant claims 1-20 are anticipated by claims 1-20 of patent ‘811. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, 4-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose et al U.S. 20180212903.

Rose teaches the invention as claimed including METHOD, APPARATUS, AND COMPUTER PROGRA PRODUCT FOR ASSOCIATING AN IDETIFIER WITH ONE OR MORE MESSAGE COMMUNICATIONS WITHIN A GROUP-BASED COMMUNICATION SYSTEM (see abstract).

As to claim 1, Rose teaches an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
parse one or more of a plurality of group-based communication messages to identify one or more decisions, wherein the plurality of group-based communication messages is associated with a group-based communication feed and is associated with a group identifier (paragraph 141, Rose discloses group-based server parsing the display name value into one or more characters…); 
store a record of the one or more decisions (paragraph 148; paragraph 72, Rose discloses The group-based communication server stores, within the group-based communication repository, the message communication along with the associated global identifier…); and 
transmit, for display by each of the client devices, a first summary interface to each of the client devices associated with the group-based communication feed, wherein the first summary interface includes the one or more decisions associated with the record (paragraph 153, Rose discloses transmitting to the client device the detailed identifying information for each global identifier...).  

As to claim 2, Rose teaches the apparatus of claim 1, wherein the group-based communication feed comprises a group-based communication channel displayed in a first display pane within a group-based communication interface and a group-based communication decision summary interface is displayed in a summary pane as a second display pane (paragraph 78).  

As to claim 4, Rose teaches the apparatus of claim 1, wherein parsing the plurality of group-based communication messages to identify one or more decisions is based at least in part on a participant status of one or more of the client devices associated with the group-based communication feed (paragraph 36).  

As to claim 5, Rose teaches the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, further cause the apparatus to: in response to receiving a remove request from one or more of the client devices, remove at least a portion of the record (paragraph 174).  

As to claim 6, Rose teaches the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, further cause the apparatus to: in response to receiving an add request from one or more of the client devices, replace the record with a second record, wherein the add request includes a request to add data to the record (paragraph 174).  

As to claim 7, Rose teaches the apparatus of claim 1, wherein the record is associated with a decision workflow and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: in response to storing the record of the one or more decisions, cause the transmission of a work object to one or more validated external resources, wherein the work object is associated with the decision workflow (paragraphs 40-41).  
Allowable Subject Matter
4.	Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-9 and 11-20 did not teach anything different from rejected claims 1-2 and 4-7, therefore are rejected similarly.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is 571-272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EL HADJI M SALL/Primary Examiner, Art Unit 2457